           Case 1:20-mj-00007-DAR Document 9 Filed 01/16/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA,                  :
                                           :
                        v.                  : CR No. 1:20-mj-00007 (DAR)
WES OSMAN,                                  :
                                            :


                                    NOTICE OF FILING
        Undersigned counsel, on behalf of Wes Osman, respectfully submits the attached

letters for filing in the docket.


                                            Respectfully submitted,
                                            A.J. KRAMER
                                            FEDERAL PUBLIC DEFENDER


                                            ______/s/______________
                                            EUGENE OHM
                                            Assistant Federal Public Defender
                                            625 Indiana Ave., NW
                                            Suite 550
                                            Washington, DC 20004
                                            (202) 208-7500
                                            eugene_ohm@fd.org
           Case 1:20-mj-00007-DAR Document 9 Filed 01/16/20 Page 2 of 3




US District Court
333 Constitution Avenue NW
Washington, DC 20001



To Whom It May Concern:

I have known Wes Osman for as long as either one us could remember. We grew up together in the
same apartment building in Brooklyn. We walked together to elementary school everyday for five years.
Between 1996 and 2015, I can’t remember many weekends where we didn’t hang out at least once play
video games, sports, etc. Even as we both have gone our separate ways in our Army careers, we always
make time to talk each other and play a game of chess online.

Through all the years, I’m sure our family would easily agree, Wes and I bumped heads more than
anyone. We would get into intense arguments and sometimes even physical fights. We would go days
without talking to each other. There would be days where both of us were certain that we hated each
other. But despite it all, through each argument, through each fight and through all the hate, we
remained the closest of friends. We would still hang out on the weekends to play video games and even
to this day, we still call each routinely while playing a game of chess.

I am telling you all of this because it is imperative you understand our history. I need you to truly believe
me when I say that I know Wes Osman. This is a man that wants to serve a purpose beyond himself. In a
world where narcissism is a growing trend, Wes is a dying breed.

He measures the success of one’s profession by the positive impact it has on the people around him, the
community and in the world, rather the amount of money one makes. Wes didn’t have to enlist in the
Army at age 20. He could have easily finished as a top student in college and go on to have a lucrative
career wherever he wanted. He chose to enlist because he is the type of person that would gladly risk
his life to serve and protect the innocent.

As an enlisted soldier, Wes served with distinction, earned a highly prestigious “Green to Gold”
scholarship and went on to graduate number one in his ROTC class. This is an extraordinary feat in the
military profession that reflects strong dedication and exemplary character. Wes Osman has the
potential to offer something great to this world and truly make a difference.



                                                                   Sincerely,


                                                                   SGT Fuad Hamid
                                                                   US Army
           Case 1:20-mj-00007-DAR Document 9 Filed 01/16/20 Page 3 of 3




US District Court
333 Constitution Avenue NW
Washington, DC 20001


To Whom It May Concern,

I am writing this letter in support of my brother, Wes Osman, currently an inmate at DC Jail.

I honestly can’t believe I’m writing this because it was only 8 months ago when my parents and I were
attending his ROTC Ceremony at City College, where he’d graduated near the top of his class. His
intelligence and commitment to excellence extends back even further when he attended the top-ranked
middle school and high school in NYC.

While my brother has always been more academically gifted than me, he has also been far more caring
and devoted to my parents’ well-being. Since joining the Army in January 2015, he has lived very frugally
and sent most of the money from his paychecks to my parents. My mother is no longer employed and
spends most of her time at home and so last month for her birthday, my brother purchased nearly a
dozen books in our native language (Bengali) for her to read and stay occupied. I’m 6 years older and I’m
embarrassed to admit I haven’t been nearly as supportive of my parents.

But that’s just how my brother is. He has a heart of gold and is always willing to help those closest to
him, which is why it pains me so much to write this letter. The Wes Osman, currently sitting in jail, is not
the brother I’ve known all my life. Now more than ever, he is the one that not only needs professional
help but also love and support from the very people he’s cared so much for.

I appreciate you taking the time to read this letter and hope you will take it into consideration as you
determine Wes Osman’s punishment for his crime and allow him the opportunity to seek the care, love,
and support he very much needs.

                                                                  Best,

                                                                  Raeeq Osman
